Order reversed and matter remitted to Special Term for further proceedings in accordance with the following memorandum : In our opinion, the agreement was unambiguous and required compliance with certain conditions precedent specified therein. The record clearly shows that not all of the stated conditions were performed. Accordingly, the order appealed from should be reversed and summary judgment in favor of the plaintiff granted. The certified question is answered in the affirmative.
Concur: Chief Judge Desmond and Judges Dye, Fuld, Van Voorhis, Burke and Scileppi. Taking no part: Judge Bergan.